DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. Applicant’s amendment to the claims have necessitated new grounds of rejection under the prior art, and, as such, the following response to Applicant’s arguments are in view of the amended claimed invention and the prior art.  Applicant incorrectly states on page 6 of the submitted Remarks: “The Office Action acknowledges that neither Jaaskelainen nor Vigneaux discloses a cable which comprises armor surrounding an optical fiber.”  The Examiner clearly stated in the Office Action that Vegneaux discloses a “coating” surrounding the optical fiber, and on page 11, §11: “Vigneaux et al. clearly discloses a protective coating (note: armor is broadly defined as a protective structure/means).”  As such, Vigneaux et al. meets the broad definition of “armor,” and the Examiner employed the Varkey et al. reference to disclose/teach a narrower definition of the limitation of “armor,” which includes aspects of inner and outer armor wires.  Furthermore, Applicant has added the limitations: “acoustically conducting” in regards to the “armor,” and, again, broadly, Vigneaux et al. discloses a coating (i.e. armor) that is “acoustically conducting” when it contacts the surface within the well due to the forces of gravity, and without such acoustic coupling via/through the coating/armor, the invention disclosed by Vegneaux et al. would not function.  Applicant then argues that Varkey et al. does not disclose that the armor wire housing being suitable to detect acoustic signals from surrounding rock strata and appears to be only be provided to improve the structural integrity of the cable.  However, the coating/armor of Vegneaux et al. invention requires that any armor/coating surrounding the optical fiber must be acoustically conducting, thus one of ordinary skill employing the teachings of Varkey et al. would ensure any armor, to increase structural integrity, via wires or any other associated structure/housing, must be acoustically conducting as well.   Furthermore, the Applicant has provided no evidence that the armor wires of Varkey et al. are not inherently acoustically conductive, since Varkey et al. does not disclose any aspects that negates the capability of the armor wire structure/housing to be non-acoustically conductive.   The Applicant hasn’t pointed out any disclosure within the instant specification regarding the recited armor wire being of some special material and/or type/structure that provides the ability of the armor wire to be acoustically conductive, and it too, appears to be inherently acoustically conductive as the wire armor of Varkey et al.  As such, the prior art references still apply to the amended claims.  Lastly, it appears that the wireline/slickline disclosed by Jaaskelainen et al. also, inherently includes some type of acoustically conducting outer structure/means surrounding the optical fiber, since it is an optical DAS/distributed acoustic sensing cable, which receives acoustic signal transmitted by the EAT modules.  The Schlumberger Energy Glossary (www.glossary.slb.com) indicates wireline cables consist of a central section with conductors (i.e. electrical and/or optical) surrounded by a metal, load-bearing armor, wherein the Glossary further defines armor as: “metal strands on the outside of a wireline logging cable. Typically cables have two layers of metal strands, one would clockwise and the other counterclockwise.  The armor gives the cable its strength.”  (see attached documents of printouts of the above definitions from the Schlumberger Energy Glossary cited on the attached PTO 892).

Claim Objections
Claims 28-30 are objected to because of the following informalities: Claim 28 employs the term “account” in line 3, when it should state “acoustic.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 recites the limitation "said reflector portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25, 32-34, 37, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0033739 to Jaaskelainen et al., U.S. 2014/0376332 to Vigneaux et al. and U.S. 2008/0236867 to Varkey et al.   Jaaskelainen et al. disclose a system and method (see entire reference) of downhole acoustic surveying including: deploying a wireline or slickline optical DAS/distributed acoustic sensing cable (205) (paras 0024, 0032, 0038, 0045) containing an optical fiber downhole in a well (210), which inherently includes an acoustically conducting outer structure/means, since the wireline/slickline receives acoustic signals); which is inherently connecting at the surface end of the optical fiber to a distributed acoustic sensor DAS/distributed acoustic sensing interrogator (see para 0018); operating the interrogator to send optical pulses along the optical fiber and measuring the optical reflections and/or backscatter (interferometric sensing principles that may include coherent Rayleigh back scattering, Fabry-Perot interferometers based on FBG’s (i.e. Bragg reflections at particular wavelengths, the Bragg gratings/reflectors being a plurality of reflector(s) portions along the optical fiber cable thus meeting the limitations recited in instant dependent claim 39) periodically spaced along the optical fiber’s length, or portions thereof, thus comprising at least one first sensing region having a plurality of reflector/FBG portions, in the wireline/slickline cable or similarly suited optical sensing technologies known to a person skilled in the art, para 0027, thus meeting the limitations recited in instant dependent claim 25) received from along the length of the optical fiber; after the interrogator operation, inherently disconnecting the surface end of the optical fiber from the interrogator and retrieving the cable from the well (paras 0024, 0032, 0038, 0045 and claims 7 and 16) (as recited in instant independent claim 21); further including processing the optical reflection and backscatter to determine properties of any acoustic signals incident on the cable along its length (as recited in instant dependent claim 22)..
Jaaskelainen et al. do not explicitly disclose that the cable being arranged so as to be heavy enough such that when it lies in a horizontal section (see Fig. 2 of Jaaskelainen et al.) of the well and being heavier than any liquids encountered downhole such that the cable sinks through any such liquid under the force of gravity against the bottom of the well, and is thereby acoustically coupled/connected by the well to the surrounding rock strata so as to be able to receive acoustic perturbations from the rock strata and subsequently receiving the acoustic perturbations at the cable from the surrounding rock strata through the well via the optical cable by the operation of the interrogator sending the optical pulses and the measuring of optical reflections and/or backscatter received from along the length of the optical fiber to detect the received acoustic perturbations from the surrounding rock strata; or explicitly states that the cable includes acoustically conducting armor surrounding the optical fiber (as recited in instant independent claims 21 and 38); the armor including all the recited structural aspects/limitations recited in instant dependent claims 32-34 and 37) and further including processing the determined properties of any acoustic signals to determine properties of any microseismic vibrations present in the vicinity of the well (as recited in instant dependent claim 23).
In specific regards to the limitations “acoustically conducting armor,” Jaaskelainen et al. does disclose that the wireline containing an optical fiber receives acoustic signals from EAT modules, thus any means/structure surrounding the optical fiber of the wireline and appears to inherently be “acoustically conducting” so that the acoustic signals will interact with the optical fiber within the wireline.  Furthermore, wirelines, as defined by the Schlumberger Energy Glossary (see attached printouts cited on PTO-892) states that wireline cables consist of a central section with conductors (i.e. electrical and/or optical) surrounded by a metal, load-bearing armor, wherein the Glossary further defines armor as: “metal strands on the outside of a wireline logging cable. Typically cables have two layers of metal strands, one would clockwise and the other counterclockwise.  The armor gives the cable its strength.” Thus the wireline cable containing the optical fiber appears to inherently include acoustically conducting armor.  Vigneaux et al. disclose a system and method of downhole acoustic surveying (see entire reference) also employing fiber optic cable (104) employed for sensing microseismic acoustic perturbations from surrounding rock strata (paras 0016, 0017, 0018, 0028), employing the same methodology/techniques of optical pulses and measuring backscatter/reflections (Fibre Bragg gratings (FBG) (para 0030) and Rayleigh backscatter (para 0029) (thus meeting the limitations recited in instant dependent claim 23); wherein the fiber optic cable is arranged so as to be heavy enough (via in combination with an inherently acoustically conducting coating, and since “armor” is broadly defined as “protective means, see paras 0016 and 0035) such that when it lies in a horizontal section of the well under the force of gravity against the bottom of the well, the combined fiber optic cable and coating is heavy enough to sink through any liquid present in the downhole to lie against the horizontal section of the well (as recited in instant dependent claim 37 and instant independent claim 38), and is thereby acoustically coupled/connected by the well to the surrounding rock strata so as to be able to receive acoustic perturbations from the rock strata (see Abstract and paras 0026, 0037 and claim 9 of Vigneaux et al.) and subsequently receiving the acoustic perturbations at the cable from the surrounding rock strata through the well via the optical cable by the operation of the interrogator sending the optical pulses and the measuring of optical reflections and/or backscatter received from along the length of the optical fiber to detect the received acoustic perturbations from the surrounding rock strata, thus meeting the remaining limitations recited in instant independent claims 21 and 38.  It would have been obvious to one having ordinary skill in the art, as of the effective filing date of the instant invention, to modify the fiber optic cable deployment disclosed by Jaaskelainen et al., with the teachings of Vigneaux et al., so that the fiber optic cable is acoustically coupled to the wellbore wall, via gravity forces, thus enabling  the measurement of microseismic acoustic vibrations, which are associated with hydraulic fracturing, due to fractures opening, closing, induced fracture geometry and fracture orientation and intensity, fractures slipping relative to one another (see paras 0001, 0016, 0018); and a system that can be deployed in multiple wells in the vicinity of a well containing a seismic source so that multiple simultaneous cross-well seismic surveys may be conducted (see para 0041).
Although both Jaaskelaninen et al. and Vigneaux et al. appear to inherently disclose an acoustically conducting protective coating/armor (note: armor is broadly defined as a protective structure/means) surrounding the optical fiber line in the wireline, based on the definitions of wirelines and associated structural elements, including two layers of metal strands, one would clockwise and the other counterclockwise (based on the definitions of wireline cables given by Schlumberger Energy Glossary, the combination of Jaaskelainen et al. and Vigneaux et al. do not explicitly (although appears to be inherently) disclose the acoustically conducting protective coating includes/is an armor as employed more narrowly within the instant disclosure, the acoustically conducting armor surrounding the optical fiber (as recited in instant independent claim 21) and all the structural limitations of the armor recited in instant dependent claims 32-36).  Varkey et al. disclose a wireline cable (24, 150, 170, 200, 250) for use in a downhole/wellbore, including non-wireline applications, such as in seismic operations (see entire reference, in particular, para 0064) including armor having multiple/plurality of layer armor wire housing/shield being wire wrappings (50, 50a, 50b) (see all Figures and para 0030 ) (as recited in instant dependent claim 32) being at least one plurality of inner armor wires surrounding the optical fiber (154, 158) and a plurality of outer surrounding armor wires surrounding the inner armor wires (as recited in instant dependent claim 33); wherein said inner armor wires have a different winding sense/wrapping direction (see 50a and 50b in Fig. 8 and para 0030) (as recited in instant dependent claim 34); wherein the inner armor wires have a different helical pitch (i.e. lay angles) from the outer armor wires and/or a different winding sense from the outer armor wires (see para  0030, “wrapping 40b that helically extends in a first direction (a counter clockwise direction, for example) about the cable’s longitudinal axis and a second outer helical wrapping 50a that helically extends in the opposite wrapping direction (a clockwise direction, for example) about the cable’s longitudinal axis) (meeting limitations recited in instant dependent claim 34).  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ the teachings of Varkey et al., modifying the wireline/slickline coating/armor disclosed by Jaaskelainen et al. and Vigneaux et al., thus providing a wireline/slickline with armor/protection that can withstand extreme environmental conditions and able to meet more and more stringent requirements associated with measurements/communications that will maintain or increase signal-to-noise ratios (SNR) of the telemetry signals and minimizing telemetry signal attenuation (see para 0005).
Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0033739 to Jaaskelainen et al., U.S. 2014/0376332 to Vigneaux et al. and U.S. 2008/0236867 to Varkey et al. as applied to claims 21 and 22 above, and further in view of U.S. 2018/0292569 to LeBlanc et al.  Jaaskelainen et al., Vigneaux et al. and Varkey et al. disclose a system and method having all of the elements and/or method steps stated previously.  Jaaskelainen et al. further discloses that acoustic vibrations/perturbations and/or strain (whether it’s low frequency or otherwise) is applied to the optical fiber cable (paras 0018, 0020) and thus measured/detected by the interrogator, and appears to be capable of measuring/processing any acoustic signal produced in the vicinity of the wellbore.  Jaaskelainen et al., Vigneaux et al. and Varkey et al. do not expressly disclose the method further including moving location to another well, and repeating the steps of the method in that other well (as recited in instant dependent claim 24); or wherein the processing the determined properties of any acoustic signals to determine hydraulic fracturing aspects, such as rock fractures opening or closing in the well during hydraulic fracturing operations or pump start and/or stop time (as recited in instant dependent claim 31).  However, Vigneaux et al. clearly disclose fracture monitoring behavior via the microseismic measurements, including: induced fracture geometry and fracture orientation and intensity, fractures slipping relative to one another, thus fracture movement, which encompasses opening and/or closing of fractures. LeBlanc et al. discloses deployable and retrievable fiber optic cable (DAS) system and method (see entire reference) for measuring/determining microseismic hydraulic fracturing events (para 0023) via strain coupling from the rock or formation to the optical fiber cable.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to perform the method steps recited in instant dependent claim 31, to determine microseismic acoustic signals from hydraulic fracturing events (i.e. open and/or closing of fractures and/or pump activity) via the strain induced by the acoustic signals, as taught by LeBlanc et al., modifying the system and method disclosed by Jaaskelainen et al., Vigneaux et al. and Varkey et al., thus proving such measurement capabilities during hydraulic fracturing operations.  In specific regards to instant dependent claim 24, both Jaaskelainen et al. and LeBlanc et al. disclose a deployable and retrievable fiber optic cable/slickline/wireline, and thus can be inherently be retrieved from a wellbore and reused and/or redeployed in another wellbore for additional testing in any desired number of additional wellbores, as so desired by one of ordinary skill in the art as of the effective filing date of the instant invention.
Claims 27-30, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0033739 to Jaaskelainen et al., U.S. 2014/0376332 to Vigneaux et al. and U.S. 2008/0236867 to Varkey et al. as applied to claims 21, 25 and 38 above, and further in view of U.S. 2011/0292763 to Coates et al. and Applicant’s Admitted Prior Art (hereinafter AAPA, which includes WO documents, specifically, WO 2016/142695, cited within the instant specification).  Jaaskelainen et al., Vigneaux et al. and Varkey et al. disclose a system and method having all of the elements and/or method steps stated previously, including reflector portions (FBG/Bragg gratings) distributed along the optical fiber in at least one first sensing region.  Jaaskelainen et al., Vigneaux et al. and Varkey et al. do not explicitly disclose that the processing the measured reflections and/or backscatter include measuring the relative phase, frequency and amplitude of the received light from along the optical fiber relating to the acoustic perturbations (i.e. microseismic acoustic vibrations) or deploying respective cables containing optical fiber into multiple wells in the same field, connecting the respective cables to respective DAS/distributed acoustic sensor interrogators, and operating the DAS/distributed acoustic interrogators simultaneously to obtain DAS/distributed acoustic sensor data from multiple wells simultaneously (as recited in instant dependent claim 28); wherein processing the DAS/distributed acoustic sensor data from the multiple wells to obtain data that is indicative of cross-well strain (as recited in instant dependent claim 29); wherein at least one of the optical fibers in at least one of the wells is permanently deployed in at least one well, and at least one of the other optical fibers deployed in another of the wells is retrievable from the another well (as recited in instant dependent claim 30); wherein the optical fiber further comprises at least one pulse transmission portion being a section of optical fiber in which no reflector portions are provided, the at least one pulse transmission portion being located between the distributed acoustic sensor interrogator and the at least one first sensing region, and configured in use to transport the optical signal pulses from the distributed acoustic sensor interrogator to the at least one first sensing region having the reflector portions (as recited in instant dependent claim 40); and wherein a plurality of separate first sensing regions are provided each having reflector portions formed therein, connected in series by transmission portions of fiber where no reflector portions are formed (as recited in instant dependent claim 41).   However, in specific regards to instant dependent claim 27, Vigneaux et al. disclose in para 0029, that resulting backscatter of the light received is roughly at the same optical frequency and the probe pulses analyzed, and that techniques for interrogating the sensing/optical fiber are well known to those of ordinary skill in the art as of the effective filing date, including all aspects of the reflected/received light, including phase, amplitude and frequency, and also employed to determine temperature and strain along the optical fiber, thus essentially meeting the limitations recited in instant dependent claim 27.
Coates et al. disclose a system and method for downhole acoustic surveying (see entire reference) employing fiber optic cables (150, 151, 155, 157, 170, 171, 180), including microseismic or hydrofracturing monitoring applications, the acoustic/seismic signals emitted either when fractures are generated in the surrounding formation or when the rock on either side of existing fractures slip relative to one another (para 0014); wherein the fiber optic cables having at least one first sensing region are deployed, respectively, into multiple wells in the same field (see Figs. 3 and 4) and connecting the respective fiber optic cables to respective DAS/distributed acoustic sensor interrogators (200, 201), and operating the DAS/distributed acoustic sensor interrogators simultaneously to send optical pulses along the optical fibers and measuring the optical reflections from the reflector portions in the at least one first sensing region (i.e. via FBG/Bragg gratings) to thereby obtain DAS/distributed acoustic sensor data from multiple well simultaneously (as recited in instant dependent claim 28); wherein processing the data from the multiple wells to obtain strain/seismic data across the multiple wells which are correlated as appropriate to enhance and/or provide additional information regarding the seismic event and/or the characteristics of the earth formation (i.e. cross-well strain data, or any other desired data crossing/between the multiple wells) (as recited in instant dependent claim 29); wherein the fiber optic cables may be permanently installed (i.e. fiber optic cable (1112) located in cement (104), para 0023) and another fiber optic cable can be installed in retrievable tubing (108), thus capable of operations with the clearly retrievable fiber optic cables disclosed by (Jaaskelainen et al.) in combination, thus meeting the limitations recited in instant dependent claim 30).  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ/modify the system and method for seismic surveying, disclosed by Jaaskelainen et al., Vigneaux et al. and Varkey et al., into multiple wells in the same field, to determine effects of seismic shear radiation, as well as multiple types of seismic surveys (see paras 0027-0041 and 0044) and meeting the limitations recited in instant dependent claims 28 and 29.
In further specific regards to instant dependent claim 27 and instant dependent claims 40 and 41, AAPA discloses that it is known to those of ordinary skill in art as of the effective filing date of the instant invention to employ optical fiber cables having higher reflectivity (i.e. via Bragg gratings) along their lengths to optical signal pulses traveling therealong than “conventional” optical fibers (see para 0030 of the instant published specification) including a plurality of reflector portions distributed along its length in at least a first sensing region thereof (see para 0036 of the instant published specification), and that reflecting light are analyzed in regards to their frequencies and bandwidths associated with the gratings are employed.  Furthermore, it is well known to those of ordinary skill in the art as of the effective filing date of the instant invention to analyze the reflected light for any signal signature attribute, including phase, frequency and amplitude, depending on the particular analysis technique to determine acoustic vibrations/strain/temperature/etc. experience by the optical fiber.  As to instant dependent claims 40 and 41, WO 2016/142695 discloses (see Figs. 24 and 25 and page 29, line 23 to page 30, line 31) that it is known to those of ordinary skill in the art as of the effective filing date that optical fibers can further comprise at least one pulse transmission portion (1310) being a section of optical fiber in which no reflector portions are provided, the at least one pulse transmission portion being located between the distributed acoustic sensor interrogator and the at least one first sensing region (with reflectors being a plurality of fiber Bragg gratings 1320 (also meeting limitations previously met recited in instant dependent claim 39), and configured in use to transport the optical signal pulses from the distributed acoustic sensor interrogator to the at least one first sensing region having reflector portions (as recited in instant dependent claim 40); and a plurality of separate first sensing regions are provided each having reflector portions formed therein, connected in series by transmission portions of fiber where no reflector portions are formed (as recited in instant dependent claim 41) providing the advantage of such an arrangement being that the range of the optical fiber distributed sensing system can be increased, by only providing the reflectors in those portions of the fiber that are located where sensing is actually desired, and that the lengths of the fiber in between those locations which are not provided with reflectors then effectively become relatively lower-loss transmission portions for transporting the optical pulses between the sensing portions provided with the reflectors.   Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ such optical fibers and associated structural elements/reflectors, transmission portions with no reflectors and other aspects (recited in instant dependent claims 27, 40 and 41), thus resulting in lower-loss transmission of optical pulses and higher spatial resolution and high bandwidths to acoustic/strain/temperature/vibration information from along the length of the optical fiber cable that is disclosed by Jaaskelainen et al., Vigneaux et al. and Varkey et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861